DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3487479 to Grooms.
	Re Claim 1, Grooms teaches:
A bassinet (at least [Abstract] “crib assembly”.), comprising: an outer structure (at least Fig. 3 element 11); a support structure secured within the outer structure (at least Fig. 3 element 12); a platform (at least Fig. 3 element 13); a sleeping pad (at least Fig. 3 element 98); and 
wherein, the outer structure and the support structure comprise a plurality of walls and a plurality of joints (at least Fig. 3), 
the plurality of joints are operable to allow the outer structure and the support structure to reconfigure between a use configuration and a storage configuration (at least Figs. 3-11 and [Col. 1 lines 50-60] “The containers and insert are individually erected by folding the various panels together, and a flat cushion panel in the inner container is used to lock the inner walls in position and to provide a cushioning effect to the bottom of the inner container”.), 
when in the use configuration, the platform is inserted within the outer structure to rest on the support structure, and the sleeping pad is inserted within the outer structure to rest on the platform (at least Fig. 3).
Re Claim 3, Grooms teaches:
The bassinet of claim 1 (detailed with respect to claim 1), wherein: the outer structure, the support structure, and the platform comprise cardboard (at least [Abstract] “Each of the components can be constructed from corrugated cardboard”.).
Re Claim 4, Grooms teaches:
The bassinet of claim 3 (detailed with respect to claim 3), wherein: each one of the outer structure and the support structure comprise a single sheet of cardboard (at least Figs. 5 and 6); and the plurality of joints comprise a plurality of folds in the cardboard (at least Figs. 5 and 6 and [Col. 2 lines 25-35] “The cardboard blank 15 for the outer container 11 is illustrated in FIG. 5 and includes the side panels 16 and 17 and end panels 18 and 19 which are connected by the vertical score lines 21” and [Col. 3 lines 5-20] “The partition insert 12 is formed from a rectangular blank 55 of cardboard (FIG. 6) having the side and end edges 56 and 57. A series of score lines 58, 59 and 61 are cut in the blank parallel to the side edges 57 thereof and at preset distances from such edges”.).
Re Claim 5, Grooms teaches: 
The bassinet of claim 1 (detailed with respect to claim 1), wherein: the outer structure includes a first outer end wall, a second outer end wall parallel to the first outer end wall, a first outer side wall, and a second outer side wall parallel to the first outer side wall (at least Figs. 3 and 5); and the support structure includes a first support end wall, a second support end wall parallel to the first support end wall, a first support side wall, and a second support side wall parallel to the first support side wall (at least Figs. 3 and 6).
Re Claim 6, Grooms teaches: 
The bassinet of claim 5 (detailed with respect to claim 5), wherein: when in the storage configuration, the first outer end wall and the second outer end wall are folded inward, the first support end wall and the second support end wall are folded inward, the first outer side wall is collapsed toward the second outer side wall, the first support side wall is collapsed toward the second support side wall (at least Fig. 5.  In other words, the broadest reasonable interpretation of “storage configuration” is the flat unfolded configuration), and a width of the bassinet structure is compacted to approximately 10% of the width of the bassinet structure when in the use configuration (at least Fig. 5.  In other words, the width of the bassinet in the storage, compacted configuration is flat.).
Re Claim 7, Grooms teaches: 
The bassinet of claim 5 (detailed with respect to claim 5), wherein: each one of the first outer end wall and the second outer end wall include a top edge having a notch to allow easier folding from the use configuration to the storage configuration (at least Fig. 5 and [Col. Lines 35-50] “The upper flaps 32 are provided on the end walls 18 and 19 […] The elongated flaps 37 are connected on the upper edges of the side walls 16 and 17”).
Re Claim 9, Grooms teaches: 
The bassinet of claim 5 (detailed with respect to claim 5), wherein: each one of the plurality of walls is folded along a top edge, and each one of the plurality of walls includes an interior portion and an exterior portion (at least Figs. 3 and 5 and [Col. Lines 35-50] “The upper flaps 32 are provided on the end walls 18 and 19 […] The elongated flaps 37 are connected on the upper edges of the side walls 16 and 17”).
Re Claim 10, Grooms teaches: 
The bassinet of claim 5 (detailed with respect to claim 5), wherein: each one of the first outer end wall and the second outer end wall have a top edge with rounded corners (at least Figs. 3 and 5).

Re Claim 11, Grooms teaches: 
The bassinet of claim 5 (detailed with respect to claim 5), wherein: the outer structure includes an outer flap (i) extending from the first outer side wall, and (ii) secured to the second outer end wall (at least Fig. 10 and [Col. 2 lines 65-71] “The bottom flaps may be locked in a closed position (FIG. 10) by first folding flap 26 inward along score line 51 until it is at right angles to side walls. End flaps 27 and 28 are then folded against flap 26, and flap 25 is folded against the other three flaps”.); and the support structure includes a support flap (i) extending from the first support end wall (at least Fig. 3 element 66), and (ii) secured to the first support side wall (at least Fig. 1 shows that the support structure 12 is secured against the side of the outer structure (visible through the window).).
Re Claim 14, Grooms teaches: 
The bassinet of claim 13 (detailed with respect to claim 13), wherein: the platform further includes a first platform flap and a second platform flap (at least Figs. 3 and 8 and [Col. 3 lines 35-45] “The inner container 13 is also formed from a cardboard blank 75 which is shown in FIG. 8 and includes a rectangular bottom wall 76 having the outer side walls 77 integrally connected thereto along the score lines 78. Each of the outer walls 77 has an inner side wall 81 connected thereto along the score lines 82 which are parallel to the score lines 78”.); and when in the use configuration, the first platform flap and the second platform flap are inserted between the outer structure and the support structure (at least Fig. 3).
Re Claim 15, Grooms teaches: 
A bassinet (at least [Abstract] “crib assembly”.), comprising: an outer structure (at least Fig. 3 element 11); a support structure, the support structure secured within the outer structure (at least Fig. 3 element 12); a platform, the platform operable to be inserted within the outer structure and resting on the support structure (at least Fig. 3 element 13); and 
wherein, the outer structure is a first single sheet of material having an outer first end and an outer second end, the outer first end secured to the outer second end (at least Figs. 3 and 5), 
the support structure is a second single sheet of material having a support first end and a support second end, the support first end secured to the support second end (at least Figs. 3 and 6), 
each of the first single sheet of material and the second single sheet of material have a plurality of folds, and the plurality of folds allow the outer structure and the support structure to be reconfigured between a use configuration and a storage configuration (at least Figs. 3-11 and [Col. 1 lines 50-60] “The containers and insert are individually erected by folding the various panels together, and a flat cushion panel in the inner container is used to lock the inner walls in position and to provide a cushioning effect to the bottom of the inner container”.).
Re Claim 16, Grooms teaches: 
A method for manufacturing a bassinet (at least [Abstract] “crib assembly […] the assembly can be assembled”.), the method comprising the steps of: cutting an outer structure from cardboard; cutting a support structure from cardboard; cutting a platform from cardboard (at least Figs. 5-9 and [Abstract] “Each of the components can be constructed from corrugated cardboard”.); 
applying a plurality of scores in the outer structure, the support structure, and the platform; folding the outer structure and the support structure along the plurality of scores (at least Figs. 5-11); 
securing an outer structure first end to an outer structure second end (at least Fig. 10); securing a support structure first end to a support structure second end (at least Fig. 4); 
securing the support structure within the outer structure; and wherein the platform is operable to (i) be inserted within the outer structure, and (ii) rest on the support structure (at least Fig. 3).
Re Claim 17, Grooms teaches: 
The method of claim 16 (detailed with respect to claim 16), wherein: the outer structure comprises a first single sheet of cardboard (at least Fig. 5); and the support structure comprises a second single sheet of cardboard (at least Fig. 6).
Re Claim 18, Grooms teaches: 
The method of claim 16 (detailed with respect to claim 16), wherein: the plurality of scores in the outer structure define a first outer end wall, a first outer side wall, a second outer end wall, and a second outer side wall (at least Figs. 3 and 5); and the plurality of scores in the support structure define a first support end wall, a first support side wall, a second support end wall, and a second support side wall (at least Figs. 3 and 6).
Re Claim 19, Grooms teaches: 
The method of claim 18 (detailed with respect to claim 18), wherein: the plurality of scores in the outer structure further define an outer flap (at least Fig. 5 and [Col. Lines 35-50] “The upper flaps 32 are provided on the end walls 18 and 19 […] The elongated flaps 37 are connected on the upper edges of the side walls 16 and 17”); the plurality of scores in the support structure further define a support flap (at least Fig. 6); securing the outer structure first end to the outer structure second end comprises securing the outer flap to the second outer end wall (at least Fig. 10 and [Col. 2 lines 65-71] “The bottom flaps may be locked in a closed position (FIG. 10) by first folding flap 26 inward along score line 51 until it is at right angles to side walls. End flaps 27 and 28 are then folded against flap 26, and flap 25 is folded against the other three flaps”.); and securing the support structure first end to the support structure second end comprises securing the support flap to the first support side wall (at least Fig. 1 shows that the support structure 12 is secured against the side of the outer structure (visible through the window).).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grooms in view of US 20180027990 A1 to Kroeker.
Re Claim 2, Grooms teaches:
The bassinet of claim 1 (detailed with respect to claim 1). 
Grooms does not explicitly teach:
wherein: the support structure is secured within the outer structure via an adhesive.
However, Kroeker teaches:
wherein: the support structure is secured within the outer structure via an adhesive (at least [0042] “the assembly of the bassinet provided herein can include adhesive tabs or strips 198 positioned in predesignated locations along the pre-cut sheet 170, or applicable in any location along the die cut sheet 170”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Grooms with the adhesive taught by Kroeker because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (securing with adhesive as taught by Kroeker) with a  known device (bassinet taught by Grooms) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “may be bonded by use of an adhesive (e.g., 
Re Claim 8, Grooms teaches: 
The bassinet of claim 5 (detailed with respect to claim 5). 
Grooms does not explicitly teach:
wherein: each one of the first outer side wall, the second outer side wall, the first support side wall, and the second support side wall include a bottom edge having an air vent to allow air flow through the bassinet.
However, Kroeker teaches:
wherein: each one of the first outer side wall, the second outer side wall, the first support side wall, and the second support side wall include a bottom edge having an air vent to allow air flow through the bassinet (at least Fig. 6A and [0056] “In some cases, the apertures can be defined along two or more walls, or each of the walls. In some cases, the apertures can be defined along the base of the bassinet 310”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Grooms with the air vents taught by Kroeker because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (providing air vents as taught by Kroeker) with a  known device (bassinet taught by Grooms) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the venting apertures can promote and increase air flow through the interior cavity of the bassinet” (Kroeker [0056]).
Re Claim 12, Grooms teaches:
The bassinet of claim 11 (detailed above with respect to claim 11). 
Grooms does not explicitly teach:
wherein: the outer flap and the support flap are secured via an adhesive.
However, Kroeker teaches:
wherein: the outer flap and the support flap are secured via an adhesive (at least [0042] “the assembly of the bassinet provided herein can include adhesive tabs or strips 198 positioned in predesignated locations along the pre-cut sheet 170, or applicable in any location along the die cut sheet 170”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Grooms with the adhesive taught by Kroeker because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (securing with adhesive as taught by Kroeker) with a  known device (bassinet taught by Grooms) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it “may be bonded by use of an adhesive (e.g., pressure-sensitive tape strip, hot melt, adhesive paste, curable adhesive, or a UV adhesive) to maintain its folded form” (Kroeker [0046]).
Re Claim 13, Grooms teaches:
The bassinet of claim 1 (detailed with respect to claim 1). 
wherein: the platform includes a base having a plurality of perforations to allow air flow through the platform (at least Fig. 6A and [0056] “In some cases, the apertures can be defined along two or more walls, or each of the walls. In some cases, the apertures can be defined along the base of the bassinet 310”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Grooms with the air vents taught by Kroeker because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (providing air vents as taught by Kroeker) with a  
Re Claim 20, Grooms teaches: 
The method of claim 18 (detailed with respect to claim 18). 
Grooms does not explicitly teach:
further comprising: cutting a plurality of air vents along an outer bottom edge of the outer structure and a support bottom edge of the support structure; and cutting a plurality of holes in the platform.
However, Kroeker teaches:
further comprising: cutting a plurality of air vents along an outer bottom edge of the outer structure and a support bottom edge of the support structure; and cutting a plurality of holes in the platform (at least Fig. 6A and [0056] “In some cases, the apertures can be defined along two or more walls, or each of the walls. In some cases, the apertures can be defined along the base of the bassinet 310”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the bassinet taught by Grooms with the air vents taught by Kroeker because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (providing air vents as taught by Kroeker) with a  known device (bassinet taught by Grooms) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the venting apertures can promote and increase air flow through the interior cavity of the bassinet” (Kroeker [0056]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673